Citation Nr: 0521269	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-18 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from September 1974 to 
July 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for schizophrenia.  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim for service connection for 
schizophrenia has been developed and obtained.  

2.  There were no findings, treatment, or diagnosis, of 
schizophrenia in service or within one year of service 
discharge.   

3.  There is no competent medical evidence indicating that 
the veteran's currently diagnosed schizophrenia is related to 
service.  


CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.3.309 
(2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case and 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for service connection.  Furthermore, the RO sent 
letters to the veteran in July 2001, and December 2004, which 
asked him to submit certain information, and informed him of 
the elements needed to substantiate a claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information VA would be obtaining.  
The letters explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The veteran indicated 
that there were VA outpatient records to support his claim, 
and initially, VA was unable to locate the records.  VA later 
obtained those records, and they were associated with the 
claim folder.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the service connection claim.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  While that did not occur here, as the claim 
was initiated prior to implementation of the VCAA, content 
complying notice was eventually accomplished, together with 
proper subsequent VA process.  The veteran was also provided 
an opportunity to testify at a regional office hearing, which 
he later canceled in November 2000.  The veteran is not 
considered prejudiced by any defect in the timing of the VCAA 
notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and VA 
has attempted to locate all records.  There are no known 
additional records to obtain.  There is nothing further that 
can be done in this respect.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).

An opinion was requested and provided in connection with this 
claim.  

The Board finds that VA has satisfied its duties to inform 
and assist the veteran.  



II.  Service Connection

The veteran claims that service connection is warranted for 
schizophrenia based upon service incurrence.  He maintains 
that he was treated for a psychiatric condition in service 
but was never diagnosed.  He also indicates that within one 
year of service discharge, he was seen by VA and diagnosed 
with his condition that he now has presently.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Certain diseases, 
including psychosis, may be presumed incurred in service if 
shown to have manifested to a compensable degree within one 
year after the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for schizophrenia.  Service medical records make no findings, 
treatment, or diagnosis of schizophrenia or any psychiatric 
disorder in service.  While in service, it was requested on 
one occasion in June 1977, that the veteran had reported drug 
abuse and that an opinion be provided as to whether he was 
drug dependent.  There is no evidence that these findings 
were ever made, however, the counseling report indicated that 
the subject had not been granted an exemption.  Clinical 
evaluation on separation examination in June 1978 found the 
veteran to be psychiatrically normal.  

After service, the veteran was seen by VA in May 1979.  He 
was seen with vague symptoms of "not being right," an 
inability to eat and to sleep.  He stated that he is easily 
irritated.  He stated that he did not hear voices nor did he 
have visual hallucinations.  Mental status examination 
revealed he had no delusions or paranoia.  He denied suicidal 
ruminations.  He was diagnosed with anxiety and depression 
and was referred to the mental health clinic.  

In September 1993, the veteran was diagnosed by VA with a 
bipolar disorder.  In March 2000, he was hospitalized by VA 
with an admissions diagnosis of bipolar disorder v. 
schizophrenia.  He was diagnosed upon discharge as a high 
functioning schizophrenic.  

Throughout the years, the veteran has been treated for 
alcohol and cocaine dependency, anxiety, depression, bipolar 
disorder, and schizophrenia.  However, none of these 
disorders has been associated with his military service.  In 
June 2004, he underwent a VA examination in connection with 
this claim.  The examiner reviewed the medical records in 
connection with the examination.  It was noted that the 
veteran had a long history of psychosis intermixed with 
alcohol and drug use.  His diagnosis during this examination 
was schizoaffective disorder.  The examiner indicated that he 
believed the veteran had schizoaffective disorder, but that 
it was difficult to indicate that it started in service 
because of a lack of records.  He indicated that if the 
veteran had its presentation appear at anytime in service, 
fed with a mood abnormality such as anxiety or depression, 
this could very well have been a prodrome as the 
symptomatology of this psychotic condition that he exhibited 
at the time of the examination.  In March 2005, the same 
examiner, when asked for an opinion as to whether it was at 
least as likely as not that his psychosis was a result of 
service, indicated that he could not resolve the issue to 
state whether the veteran's schizoaffective disorder started 
in service or not, because of a lack of information.  He 
indicated to do so, would be resorting to speculation.  

Given the absence of any psychiatric findings or complaints 
in service and no diagnosis or indication of a psychosis 
within one year of service discharge, together with the 
medical opinion that essentially found that the veteran's 
present psychiatric condition could not be associated with 
service without resorting to speculation, a basis upon which 
to establish service connection for schizophrenia has not 
been presented.  Furthermore, the veteran's contention 
regarding the cause of his disability is not probative, since 
as a layperson he is not competent to provide medical 
opinions that otherwise require medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the appeal is denied.  


ORDER

Service connection for schizophrenia is denied.  





	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


